Citation Nr: 0207059	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  94-19 491	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
diaphragmatic hernia with Barrett's esophagus.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1965.  His appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
in Indianapolis, Indiana (RO), in part, continued the 
noncompensable evaluation assigned the veteran's 
diaphragmatic hernia.  In March 1994, the RO increased the 
evaluation assigned this disability to 30 percent, effective 
May 1992, the date the veteran filed his claim for an 
increased evaluation.  In November 1995, the RO 
recharacterized the veteran's disability to include Barrett's 
esophagus.  In March 1997 and March 2000, the Board remanded 
this claim to the RO for additional development. 


FINDING OF FACT

Symptoms of the veteran's digestive system disability, which 
primarily include mild epigastric discomfort, nausea, 
belching, sour brash, acid reflux and nocturnal burning, 
cause persistently recurrent epigastric distress that is 
productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for diaphragmatic hernia with Barrett's esophagus 
have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.14, 4.20, 4.114, Diagnostic Code 7346 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 30 percent for his digestive 
system disability.  In November 1992, the RO continued the 
noncompensable evaluation assigned this disability, and 
thereafter, the veteran appealed the RO's decision.  
Subsequently, in March 1994, the RO increased the evaluation 
to 30 percent.   

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).   

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, as explained in greater 
detail below, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of that law.  Subsequently, in a 
supplemental statement of the case issued in December 2001, 
the RO notified the veteran of the changes in the law and 
reconsidered his claim pursuant to those changes.  In light 
of these facts, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  In rating and 
hearing officer decisions dated November 1992, March 1994 and 
November 1995, letters notifying the veteran of those 
decisions, a statement of the case issued in December 1993, 
and supplemental statements of the case issued in February 
1994, March 1994, November 1995, June 1999 and December 2001, 
the RO informed the veteran of the reasons for which his 
claim had been denied and of the evidence needed to 
substantiate his claim, notified the veteran of the 
regulations pertinent to his claim, and provided him an 
opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  The Board provided the 
veteran further guidance with regard to the evidence needed 
to substantiate his claim in Remands dated March 1997 and 
March 2000.

As well, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  First, the RO provided the veteran an 
opportunity to elaborate on the facts of his case during a 
hearing held before a hearing officer in March 1994.  Second, 
the RO secured and associated with the claims file all 
evidence identified by the veteran as being pertinent to his 
claims, including VA and private outpatient treatment records 
and hospitalization reports.  The veteran has not reported, 
and Board is not aware of, any other evidence that needs to 
be obtained in support of this claim.  Third, the RO 
developed the medical record to the extent necessary to 
decide the veteran's claim.  In July 1992, October 1995, 
January 1998, June 1998, April 2000 and July 2000, the RO 
afforded the veteran VA examinations of his digestive system 
disability, and during these examinations, VA examiners 
discussed the severity of the veteran's disability. 

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claim 
and have obtained and fully developed all relevant evidence 
necessary for the equitable disposition of that claim.  Based 
on this fact, further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding that strict adherence to legal requirements 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran). 

The veteran seeks a higher evaluation for his digestive 
system disability.  In written statements submitted during 
the pendency of his appeal, and during a hearing held before 
a hearing officer at the RO in March 1994, he argued that he 
manifested many of the digestive system symptoms necessary to 
warrant a higher evaluation under the VA Schedule for Rating 
Disabilities (rating schedule). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the rating 
schedule.  38 U.S.C.A.  
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the RO initially granted the veteran service 
connection for a hernia by rating decision dated January 
1966.  By rating decision dated October 1966, the RO assigned 
the veteran's digestive system disability a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7346.  In May 1992, the veteran filed a claim for a 
higher evaluation for this disability.  At that time, the 
noncompensable evaluation was still in effect.  By rating 
decision dated March 1994, the RO increased the evaluation 
assigned the veteran's digestive system disability to 30 
percent pursuant to 38 C.F.R. § 4.114, DC 7346.  

During the pendency of this appeal, in May 2001, VA amended 
portions of 38 C.F.R. § 4.114, the regulation governing 
ratings of the digestive system.  66 Fed. Reg. 29,488 (May 
31, 2001) (codified as amended at 38 C.F.R. § 4.114).  As 
previously indicated, under Karnas, 1 Vet. App. at 313, the 
version of the regulation most favorable to the veteran 
applies unless Congress provides otherwise.  However, because 
the amendment did not change the particular code that is 
applicable to the veteran's claim, the Board need not analyze 
the claim pursuant to the revised portions of the regulation.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113 (2001).  The Board notes that ratings under 
Diagnostic Codes 7301 though 7329, inclusive, 7331, 7342, and 
7345 to 7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2001).

Under DC 7346, a 10 percent evaluation is assignable for a 
hiatal hernia "with two or more of the symptoms for the 30 
percent evaluation of less severity."  A 30 percent 
evaluation is assignable for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is assignable for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346 
(2001).

In this case, the Board finds that the veteran's digestive 
system disability picture more nearly approximates the 
criteria for the 30 percent evaluation that is currently 
assigned under DC 7346.  As explained in greater detail 
below, this disability is primarily manifested by mild 
epigastric discomfort, nausea, belching, sour brash, acid 
reflux and nocturnal burning, and is productive of, at most, 
considerable impairment of health.  This disability does not 
cause symptom combinations productive of severe impairment of 
health.  

While in service, in July 1964, the veteran sought treatment 
for chest pain.  Results of x-rays and a barium swallow 
revealed a small sliding hiatal hernia.  An examiner 
prescribed medication.  On discharge examination in December 
1964, an examiner noted that the veteran had no residuals of 
the hiatal hernia, having been successfully treated with 
antacids.

Following discharge, during a VA examination in March 1966 
and private outpatient treatment rendered in January 1982 and 
September 1985, the veteran again complained of chest pain.  
During the first examination, a VA examiner conducted an 
upper gastrointestinal (GI) series, but no abnormalities were 
shown.  During the second examination, a physician confirmed 
a hiatal hernia.

Since 1992, the veteran has received VA and private 
outpatient treatment and undergone multiple VA examinations 
for his digestive system disability.  During a VA stomach 
examination in July 1992, the veteran reported chronic 
epigastric soreness, frequent belching, and recurrent 
heartburn relieved by Mylanta.  His height was reported to be 
6 feet and his weight was reported to be 191 pounds although 
he reported that his heaviest weight in the previous year has 
been 225 pounds.  The VA examiner noted no abnormalities 
related to the veteran's digestive system and diagnosed a 
history of hiatal hernia, symptomatic, 1963.  

At the end of 1993, the veteran received treatment for 
gastroesophageal reflux disease (GERD) and grade 3 erosive 
esophagitis, but his symptoms did not improve.  The veteran 
was then referred him to a private specialist, Jeffrey J. 
Bilotta, M.D., for an evaluation in January 1994.  During 
this evaluation, the veteran reported nocturnal dyspnea 
associated with severe heartburn and indigestion.  He denied 
odynophagia and dysphagia and reported that he had a good 
appetite and that his weight had remained stable.  The 
physician noted mild epigastric tenderness and no abdominal 
mass.  During another evaluation with Dr. Bilotta, conducted 
later that month, the veteran reported chronic regurgitation 
with constant epigastric abdominal pain and pressure, at 
times so severe, he awakened from sleep, constant heartburn, 
indigestion, frequent belching and pressure in the lower 
chest and upper abdomen.  The physician noted that despite 
the use of H2 receptor antagonists, antacids and prokinetics, 
the veteran had had no relief of his symptoms.  He thus 
recommended ambulatory monitoring.  

Epigastric pain and reflux were noted during private 
outpatient treatment visits from 1994 to 1995.  By July 1995, 
the veteran's dyspepsia and episodic dysphagia still had not 
resolved.  Dr. Bilotta thus performed an endoscopic 
assessment, at which time he confirmed GERD in a setting of a 
hiatal hernia, mild gastritis and mild hemorrhagic antritis. 

During a VA esophagus examination in October 1995, the 
veteran reported chronic epigastric pain associated with 
heartburn, belching, regurgitation, intermittent nausea, and 
weight loss from 210 pounds to 193 pounds.  The veteran 
denied vomiting, hematemesis and anemia and indicated that, 
although he had a long history of alternating constipation 
and diarrhea, these symptoms were not associated with melena, 
bright red blood per rectum, hemorrhoidal problems or 
dysuria.  The VA examiner noted mild epigastric tenderness to 
deep palpation of the epigastrium, present bowel sounds and 
no hepatosplenomegaly or masses.  He concluded that the 
endoscopic findings were strongly suggestive of GERD and that 
symptoms of that disease as well as the veteran's Barrett's 
esophagus might require surgery in the future.

The veteran underwent another endoscopic assessment in May 
1997, at which time he reported significant reflux, and 
discomfort and pain associated with medication usage.  Dr. 
Bilotta found mild, non-hemorrhagic, erosive antritis, reflux 
esophagitis, and a small hiatal hernia.  In July 1997, Dr. 
Bilotta confirmed that, since January 1994, the veteran had 
been suffering intractable symptoms of heartburn and 
indigestion, which were refractory to all medical therapy.  
He also indicated that the veteran complained of shortness of 
breath on exertion and other chest symptoms that may be 
associated with the reflux condition, that, over time, these 
symptoms may become complicated by esophageal strictures, 
bleeding or pre-cancerous changes of the esophagus, and that 
long term pulmonary sequela may include some form of chronic 
lung disease.  

Epigastric pain, reflux, heartburn, nausea, shortness of 
breath and chest pain were noted during VA and private 
outpatient treatment visits from 1996 to 1998.  During these 
visits, the veteran denied weight loss and dysphagia.

During a VA esophagus and hiatal hernia examination in 
January 1998, the veteran reported a history of heartburn, 
reflux, indigestion, nocturnal symptoms with shortness of 
breath on exertion, and tiredness.  The VA examiner noted 
mild tenderness in the epigastric region without guarding or 
rigidity and respiratory symptoms that may well be related to 
the veteran's severe reflux disease.  Given that the 
veteran's condition had not responded well to treatment, the 
VA examiner discussed the possibility of surgical 
intervention, but the veteran did not favor this option.  

The impression following a February 1998 upper endoscopy was 
that the findings were consistent with Barrett's epithelium.  
A February 1998 pathology report indicated that there were 
isolated fragments of stratified squamous epithelium and 
squamous columnar epithelium; intestinal metaplasia 
consistent with Barrett's esophagus; moderate chronic 
inflammation; and no evidence of dysplasia.

During a VA general medical examination in June 1998, the 
veteran reported constant reflux and heartburn, and upper 
abdominal pain and chest tightness.  He denied weight loss, a 
history of dysphagia, hematemesis and melena, and bowel and 
bladder incontinence.  The VA examiner noted tenderness in 
the epigastric and periumbilical regions, no masses or 
hepatosplenomegaly, and positive bowel sounds.  He diagnosed 
hiatal hernia with GERD. 

During a VA digestive conditions, miscellaneous examination 
in April 2000, the veteran reported persistent nausea without 
vomiting, belching, sour brash, acid reflux, mild epigastric 
discomfort and nocturnal burning.  He also reported 
occasional black stools, but denied hematemesis.  The VA 
examiner recommended an upper endoscopy to determine the 
severity of the reflux and whether all of the symptoms 
reported were related to GERD and/or a hiatal hernia.  This 
procedure was performed in July 2000, and revealed short 
segment Barrett's esophagus, which was biopsied and shown to 
be normal, and nodules in the posterior pharyngeal wall and 
larynx possibly due to acid reflux. 

According to the above findings, symptoms of the veteran's 
digestive system disability cause persistently recurrent 
epigastric distress that is productive of considerable 
impairment of health.  Since 1992, the veteran has most often 
reported, and physicians have confirmed, the following 
symptoms: mild epigastric discomfort, nausea, belching, sour 
brash, acid reflux and nocturnal burning.  On occasion, the 
veteran has also reported shortness of breath and chest pain 
and some physicians have noted that these symptoms may be 
related to the veteran's digestive system disability.  Even 
assuming for evaluation purposes that all of the symptoms the 
veteran reported are part of his digestive system disability, 
these types of symptoms warrant, at most, a 30 percent 
evaluation under DC 7346.  

An evaluation in excess of 30 percent is not warranted under 
DC 7346.  By the veteran's own admission, his disability does 
not typically cause vomiting or weight loss and has never 
caused hematemesis, melena or anemia.  In fact, since the 
veteran filed his claim for an increased evaluation, he has 
only once reported vomiting and weight loss to a physician.  
During all other visits and evaluations, he denied these 
symptoms as well as hematemesis, melena and anemia.  
Moreover, although one VA examiner characterized one of the 
veteran's symptoms, reflux, as severe, the objective findings 
of record do not indicate that the overall symptom 
combination of the veteran's digestive system disability is 
productive of severe impairment of health.

The Board has also considered whether a higher evaluation may 
be warranted by application of the diagnostic code for 
stricture of the esophagus.  38 C.F.R. § 4.114, Diagnostic 
Code 7203 (2001).  However, the evidence of record does not 
show symptoms analogous to stricture of the esophagus that is 
severe in degree permitting the passage of liquids only which 
is requirement for a 50 percent rating under this Diagnostic 
Code.  Thus, a higher rating would not be permitted with 
consideration of the criteria for stricture of the esophagus.

The Board has considered whether other diagnostic codes for 
gastrointestinal disorders may be applicable in this matter, 
but the medical evidence has not shown the veteran's service-
connected diaphragmatic hernia with Barrett's esophagus 
symptoms to more closely resemble the criteria under any 
additional diagnostic codes for digestive system disorders.  
Finally, the Board has considered the provisions of 38 C.F.R. 
§ 4.114 which permit elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation when there are two or more gastrointestinal system 
disorders that can not be separately rated, such as in this 
case.  A longitudinal review of the evidence, however, does 
not support an increase under this provision since the 
overall severity of the service-connected disorders in 
combination is not shown to have warranted an evaluation in 
excess of the currently assigned 30 percent rating.

An evaluation in excess of 30 percent also is not warranted 
on an extraschedular basis.  There is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
digestive system disability.  The evidence does not establish 
that this disability, alone, causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Rather, the evidence shows, and the veteran has 
reported, that other disorders, particularly, a back disorder 
and his hearing loss, interferes with his ability to work.  
The veteran has submitted evidence showing he missed work on 
a number of occasions due to back problems.  The evidence 
also does not establish that the veteran's digestive system 
disability has necessitated frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 30 percent for diaphragmatic 
hernia with Barrett's esophagus.  In reaching its decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).  In 
addition, the Board considered the applicability of the 
benefit-of-the-doubt doctrine, but as there was no 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.


ORDER

An evaluation in excess of 30 percent for diaphragmatic 
hernia with Barrett's esophagus is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

